10-701-cv
Zerilli-Edelglass v. N.Y.C. Transit


                 UNITED STATES COURT OF APPEALS
                     FOR THE SECOND CIRCUIT

                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
"SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 15th day of April, two thousand eleven.

PRESENT:     AMALYA L. KEARSE,
             ROGER J. MINER,
             DENNY CHIN,
                             Circuit Judges.

- - - - - - - - - - - - - - - - - - - -x

TERESA ZERILLI-EDELGLASS,

             Plaintiff-Appellant,

             -v.-                                     10-701-cv

NEW YORK CITY TRANSIT, MABSTOA,
             Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - -x


FOR PLAINTIFF-APPELLANT:              TERESA ZERILLI-EDELGLASS,
                                      pro se, Jackson, New Jersey.

FOR DEFENDANTS-APPELLEES:             RICHARD SCHOOLMAN (Kristen M.
                                      Nolan, on the brief), Office of the
                                      General Counsel, New York City
                                      Transit Authority, Brooklyn, New
                                      York.

             Appeal from a judgment of the United States District

Court for the Eastern District of New York (Gershon, J.).
           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

          Pro se plaintiff-appellant Teresa Zerilli-Edelglass

appeals from a judgment entered February 2, 2010 in the district

court granting summary judgment to defendants-appellees and

dismissing her gender and disability discrimination claims and

retaliation claims brought pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e-1-17 ("Title VII"), and

the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12111-

17 ("ADA").   We assume the parties' familiarity with the facts,

proceedings below, and specification of issues on appeal.

           We review an order granting summary judgment de novo,

and affirm only if there are no genuine issues of material fact

and the moving party is entitled to judgment as a matter of law.

See Anemone v. Metro. Transp. Auth., 629 F.3d 97, 113 (2d Cir.

2011).   In determining whether genuine issues of material fact

exist, we must "resolve all ambiguities and draw all permissible

factual inferences in favor of the party against whom summary
judgment is sought."   Terry v. Ashcroft, 336 F.3d 128, 137 (2d
Cir. 2003) (quotation marks omitted).   "[C]onclusory statements

or mere allegations [are] not sufficient to defeat a summary

judgment motion."   Davis v. State of New York, 316 F.3d 93, 100

(2d Cir. 2002).

           Having conducted an independent review of the record in

light of these principles, we affirm the district court's

judgment for substantially the reasons stated by the district

court in its thorough and well-reasoned decision.

                                -2-
          We have considered appellant’s other arguments on

appeal and have found them to be without merit.   Accordingly, the

judgment of the district court is hereby AFFIRMED.   It is further

ORDERED that appellees' motion to strike portions of plaintiff-

appellant's appendix is GRANTED on the ground that documents that

are not part of the record in the district court are not properly

before this Court.


                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               -3-